Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J), entered December 11, 2012. The order, among other things, awarded defendant Jacek T. Sosnowski attorneys’ fees and costs against plaintiff.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion of defendant Jacek T. Sosnowski and vacating the award of attorneys’ fees and costs against plaintiff and as modified the order is affirmed without costs.
Same memorandum as in A&M Global Mgt. Corp. v Northtown Urology Assoc., P.C. (115 AD3d 1283 [2014).
Present — Scudder, EJ., Fahey, Peradotto, Lindley and Sconiers, JJ.